DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I (claims 16-33) in the reply filed on 08/31/2022 is acknowledged.  Claims 34 and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Priority
As limitation of claim 24, none of the parent applications in the priority chain discloses this limitation.  As such, the claim is not entitled in receiving an earlier filing date than the actual filing date of the claim which is the date of preliminary claim amendment of 03/28/2022.

Specification
The abstract of the disclosure is objected to because it is over 150 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: In paragraph [0001], insert the US Patent No. 11,253,961 corresponding to parent application no. 16/163,155.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
In claim 24, line 1, the limitation of “wherein the dental overlay is a monolithic structure” has no support in the originally filed specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the same position" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the configuration" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 16, 18-22 and 24-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Engelhardt (WO2009000505A1) in view of Haider et al. (US 20080077158A1).
As applied to claims 16 and 21, Engelhardt teaches a method for preparing a dental overlay for use with a dental cutting tool in preparing a tooth to be prepared of a patient for restoration, the method comprising:
a computer-aided design program is utilized to simulate a tooth to be prepared based on a three-dimensional data acquired from a dentition of the patient, the simulation defining tooth structure to be removed by the dental cutting tool (40/42/43/44) from the tooth (41) to be prepared; and

producing a dental overlay (10) with an inner surface (inner surface of element 22) and a first guiding groove (either groove 21 defined by first and second guiding edges of straight and curved profiles or guide structure 30.1 with groove 31.1 defined by first and second guiding edges, as determined in Fig.3), the inner surface having a shape and dimensions corresponding to and configured for contacting a contact region on and extending at least between respective top and bottom portions of and partially around either one or both of 1) an outer surface of the tooth to be prepared and ii) an outer surface of a neighboring tooth of the tooth to be prepared (see Fig. 4b showing the overlay and the contact region 20 surrounding the top and outer surfaces of the tooth 41 to be prepared), the respective bottom portion or portions of the respective one or ones of the tooth to be prepared and the neighboring tooth of the tooth to be prepared being adjacent to a gingiva of the patient, the inner surface thereby remaining releasably fixed to the contact region and in the same position relative to the tooth to be prepared upon application of pressure to the dental overlay during contact of the dental cutting tool with the dental overlay in the removal of the defined tooth structure to be removed from the tooth to be prepared in the preparation for the restoration of the tooth to be prepared (see Fig. 4b showing the overlay and contact region 20 surrounding the top and outer surface of the tooth 41 to be prepared), and the first guiding groove (either groove 21 defined by first and second guiding edges of straight and curved profiles or guide structure 30.1 with groove 31.1 defined by first and second guiding edges, Fig.3) being configured for contact with the dental cutting tool (tool 40 with guide elements 43, cutting head 42 and gingiva deflector 44) so as to limit movements to be followed by the dental cutting tool to predetermined movements corresponding to the simulated first movements for removing at least a portion of the defined tooth structure to be removed from the tooth to be prepared (abstract, page 4, paragraph 5, page 15, paragraph 3, page 17, paragraph 3, Figs. 1-6).
The limitations of “configured for contacting a contact region on and extending at least between respective top and bottom portions of and partially around either one or both of 1) an outer surface of the tooth to be prepared and ii) an outer surface of a neighboring tooth of the tooth to be prepared, the respective bottom portion or portions of the respective one or ones of the tooth to be prepared and the neighboring tooth of the tooth to be prepared being adjacent to a gingiva of the patient, the inner surface thereby remaining releasably fixed to the contact region and in the same position relative to the tooth to be prepared upon application of pressure to the dental overlay during contact of the dental cutting tool with the dental overlay in the removal of the defined tooth structure to be removed from the tooth to be prepared in the preparation for the restoration of the tooth to be prepared” is considered as intended use limitation.   Although the recitations have been fully considered, it carries limited patentable weight. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the apparatus of Engelhardt meets all of the structural limitations, as claimed, and is capable of performing the limitation above by manipulating the overlay such that the gum deflector (61, Fig, 1a-1c) becomes in contact with the bottom portion of the tooth at the gum line (gingiva). 
Therefore, it would have been obvious at the time of invention to have configured a surface of the overlay of Engelhardt for fitting either one or both of the tooth to be prepared and the neighboring tooth of the tooth to be prepared such that the surface, when so fitted, contacts the respective one or ones of the tooth to be prepared and the neighboring tooth of the tooth to be prepared to maintain the overlay releasably fixed in a same position over the tooth to be prepared during contact of the dental cutting tool with the first guiding groove, and wherein the surface of the produced overlay is further configured to extend between and to contact respective top and bottom portions of the respective one or ones of the tooth and the neighboring tooth of the working tooth onto which the dental overlay is configured for placement, the respective bottom portion or portions being adjacent to a gingiva of the patient in order to not only stabilize the overlay in the patient’s mouth but to also protect any accidental damages to the patient’s gums.
Furthermore, the limitation of “configured for contact with the dental cutting tool  so as to limit movements to be followed by the dental cutting tool to predetermined movements corresponding to the simulated first movements for removing at least a portion of the defined tooth structure to be removed from the tooth to be prepared” is considered as intended use limitation.   Although the recitation has been fully considered, it carries limited patentable weight. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the apparatus of Engelhardt meets all of the structural limitations, as claimed, and is capable of performing the limitation above.
Although Engelhardt teaches the use of a computer-aided design program to simulate the tooth structure to be removed by the dental cutting tool (40/42/43/44) from the tooth (41) to be prepared but does not explicitly teach simulating first movements to be followed by a dental cutting tool.
However, Haider et al. teach a method and apparatus for computer aided surgery wherein a computer provides guidance and assistance during surgical procedure (paragraph [0002]).  Using the patient model, the surgeon may manipulate the surgical instrument to simulate the steps taken during a procedure. The system tracks the manipulation of the surgical instrument and illustrates the effect of each manipulation on the patient model. The surgeon can see the effect of each manipulation on the patient model in real-time. In this way, the simulation allows a surgeon to test or evaluate a procedure on a model of the patient. The data regarding the simulation can be recalled during an actual procedure to guide the surgeon (paragraph [0177]). 
Therefore, it would have been obvious at the time of invention to have employed in the method of Engelhardt the step of simulating first movements to be followed by a dental cutting tool in the preparation of the tooth to be prepared, as taught by Haider et al., as an effective means of providing a feedback during the cutting of the tooth to improve efficiency and quality of the procedure (Haider et al., abstract, lines 7-12)

As applied to claims 18 and 19, Engelhardt as modified by Haider et al. teaches the invention cited including Engelhardt further teaches the invention cited including wherein the acquiring step includes scanning a physical impression of a patient’s dentition with a scanning device (page 4, paragraph 5) and wherein the acquiring step includes scanning a reversed cast of an impression of a patient’s dentition (page 4, paragraph 2).

As applied to claim 20, Engelhardt as modified by Haider et al. teaches the invention cited including Engelhardt further teaches wherein the computer-aided design program chooses the configuration of the dental overlay (page 4, paragraph 5, page 15, paragraph 3).

As applied to claim 22, Engelhardt as modified by Haider et al. teaches the invention cited. Engelhardt further teaches wherein a first portion of the first guiding groove (21, Fig. 3) extends lengthwise along a first side of the produced dental overlay (top side, Fig. 3), and wherein a second portion of the first guiding groove extends lengthwise along a second side of the produced dental overlay adjacent to the first side of the produced dental overlay (left side, Fig. 3), the first and second portions of the first guiding groove intersecting each other (rectangular shape 21 have sides intersecting at corners).

As applied to claim 24, Engelhardt as modified by Haider et al. teaches the invention cited including Engelhardt further teaches wherein the dental overlay is a monolithic structure (overlay 10 shown in Fig. 3). 

As applied to claim 25, Engelhardt as modified by Haider et al. teaches the invention cited including Engelhardt further teaches wherein visualizing data relating to the tooth to be prepared via the simulation of the preparation of the tooth to be prepared (3D model, digital dentition and graphic software enable visualizing the data, page 15, paragraph 3).

As applied to claim 26, Engelhardt as modified by Haider et al. teaches the invention cited including Engelhardt teaches a method wherein the dental overlay produced by the producing step is a first dental overlay (10 with either groove 21 or guide structure 30.1 with groove 31.1, Fig.3), wherein the defined tooth structure to be removed from the tooth to be prepared includes at least a first part and a second part different from the first part (intended use limitation and different parts of tooth 41 meets these limitations), and wherein the first guiding groove (groove 21 or guide structure 30.1 with groove 31.1, Fig.3) is configured for contact with the dental cutting tool (one of the guide elements 43) so as to limit movements to be followed by the dental cutting tool to predetermined movements for removing the first part of the defined tooth structure to be removed from the tooth to be prepared, the method further comprising producing an additional dental overlay (guide structure 30.2 with guide groove 31.2 of overlay 10, Fig. 3) different from the dental overlay (21 including the first guiding groove or guide structure 30.1 with first guiding groove 31.1) and configured for placement onto either one or both 5Application No.: 16/163,155Docket No.: VIAX 3.0-001 CIP CON CONof the tooth to be prepared and the neighboring tooth of the tooth to be prepared, the additional dental overlay having an additional guiding groove configured for contact with the dental cutting tool so as to limit movements to be followed by the dental cutting tool to predetermined movements for removing the second part of the defined tooth structure to be removed from the tooth to be prepared.
In addition, Engelhardt teaches that it is possible to provide a plurality of overlays having plurality of guide grooves accurately fitted on selected teeth of a patient to be treated (page 15, paragraphs 3-4).

As applied to claim 27, Engelhardt as modified by Haider et al. teaches the invention cited including Engelhardt teaches producing a first dental overlay (10 with either groove 21 or guide structure 30.1 with groove 31.1, Fig.3) and a second additional dental overlay (guide structure 30.2 with guide groove 31.2 of overlay 10, Fig. 3) which are part of a set of overlays for removing tooth structure from the tooth (41) to be prepared for the later installation of a crown, bridge, onlay, inlay, veneer, or other dental restoration on the tooth to be prepared after the removal of the defined tooth structure to be removed from the tooth to be prepared.  Engelhardt teaches the steps of producing the first and second dental overlays comprise two of the recited steps (i)-(v) which are step (i) producing the dental overlay with a first overlay configuration and step (ii) producing the overlay with the second overlay configuration by teaching that it is possible to provide a plurality of overlays having plurality of guide grooves accurately fitted on selected teeth of a patient to be treated (page 15, paragraphs 3-4).
Note that the limitation of producing one of the dental overlay and the additional dental overlay with a first configuration for “limiting the movement of the dental cutting tool to cut away at least a portion of an upper part of the tooth to be prepared based on the desired height of remaining tooth structure of the tooth to be prepared after the removal of the defined tooth structure to be removed from the tooth to be prepared,” and the limitation of producing one of the dental overlay and the additional dental overlay with a second configuration “for limiting the movement of the dental cutting tool to cut away at least a portion of one of the longitudinal sides of the tooth to be prepared” as in steps (i) and (ii) are considered as intended use limitations.  Although the recitations have been fully considered, they carry limited patentable weights. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the apparatus of Engelhardt meets all of the structural limitations, as claimed, and is capable of performing the recited limitations above by manipulating the overlays such that limits the movements of the cutting tool to cut away at least a portion of an upper part of the tooth based on the desired height and limiting the movement of the cutting tool to cut away at least a portion of one of the longitudinal sides.

As applied to claim 28, Engelhardt as modified by Haider et al. teaches the invention cited including Engelhardt teaches producing a first dental overlay and a second additional dental overlay. Engelhardt teaches that it is possible to provide a plurality of overlays having plurality of guide grooves accurately fitted on selected teeth of a patient to be treated (page 15, paragraphs 3-4).  As such, Engelhardt teaches wherein the dental overlay produced by the producing step is a first dental overlay having a first guiding groove and teaches further producing a second dental overlay having a second guiding groove.
 Note that the limitation of “for reduction of either one or both of a medial and distal surface of the tooth” by the first guiding groove of the first overlay, the limitation of “for placement onto either one or both of the tooth to be prepared and the neighboring tooth of the tooth to be prepared” by a second dental overlay, and the limitation of “for contact with the dental cutting tool so as to limit movements to be followed by the dental cutting tool to predetermined movements for removing tooth structure from the tooth to be prepared in the reduction of an occlusal surface of the tooth” by second guiding groove are considered as intended use limitations.  Although the recitations have been fully considered, they carry limited patentable weights. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the apparatus of Engelhardt meets all of the structural limitations, as claimed, and is capable of performing the recited limitations above by manipulating the overlays such that the first dental overlay is used for reduction of either one or both of a medial and distal surface of the tooth (41) and the second dental overlay is used for reduction of an occlusal surface of the tooth (41).

 As applied to claim 29, Engelhardt as modified by Haider et al. teaches the invention cited including Engelhardt teaches producing a first dental overlay and a second additional dental overlay. Engelhardt teaches that it is possible to provide a plurality of overlays having plurality of guide grooves accurately fitted on selected teeth of a patient to be treated (page 15, paragraphs 3-4).  As such, Engelhardt teaches wherein the dental overlay produced by the producing step is a first dental overlay having a first guiding groove and teaches further producing a second dental overlay having a second guiding groove.
 Note that the limitation of “for reduction of a buccal or lingual surface of the tooth to be prepared” by the first guiding groove of the first overlay, the limitation of “for placement onto either one or both of the tooth to be prepared and the neighboring tooth of the tooth to be prepared” by a second dental overlay, and the limitation of “for contact with the dental cutting tool so as to limit movements to be followed by the dental cutting tool to predetermined movements for removing tooth structure from the tooth to be prepared in the reduction of the other of the buccal or the lingual surface of the tooth to be prepared” by second guiding groove are considered as intended use limitations.  Although the recitations have been fully considered, they carry limited patentable weights. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the apparatus of Engelhardt meets all of the structural limitations, as claimed, and is capable of performing the recited limitations above by manipulating the overlays such that the first dental overlay is used for reduction of either one or both of a medial and distal surface of the tooth (41) and the second dental overlay is used for reduction of an occlusal surface of the tooth (41).
As applied to claims 30 and 31, Engelhardt as modified by Haider et al. teaches a method for preparing a dental system for use in restoring a tooth to be prepared of a patient including the method of preparing a dental overlay for use with a dental cutting tool in preparing a tooth to be prepared of a patient for restoration as in claim 16. Engelhardt further teaches preparing a configuration of a tooth restoration part using the computer-aided design program and producing the tooth restoration part (page 4, paragraph 5, page 6, paragraph 4, Page 15, paragraph 3, Figs. 1-6).
Note that the limitation of the configuration of the tooth restoration part “corresponding to a configuration of remaining tooth structure of the tooth to be prepared after the removal of the tooth structure to be removed from the tooth to be prepared” as in claim 30 and the limitation of configuration of the tooth restoration part “corresponding to a configuration of remaining tooth structure of the tooth to be prepared after the removal of the tooth structure to be removed from the tooth to be prepared” as in claim 31 are considered as intended use limitations.   Although the recitations have been fully considered, it carries limited patentable weight. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the apparatus of Engelhardt meets all of the structural limitations, as claimed, and is capable of performing the limitations above.

As applied to claims 32 and 33, Engelhardt as modified by Haider et al. teaches the invention cited. Engelhardt further teaches wherein the tooth restoration part is produced prior to preparing the tooth to be prepared (prefabricated crowns, page 6, paragraph 4, page 15, paragraph 3, Figs. 1-6) and wherein the inner surface of the tooth restoration part is based on the tooth structure to be removed by the dental cutting tool from the tooth to be prepared (web guiding structure calculated by same software, page 15, paragraph 3).

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Engelhardt (WO2009000505A1) in view of Haider et al. (US 20080077158A1) as applied to claim 16 above, and further in view of van der Zel (US 4,937,928).
	As applied to claim 17, Engelhardt as modified by Haider et al. teaches the invention cited but does not explicitly teach the acquiring step includes processing photographs of a patient’s dentition.
	However, van der Zel teaches that it is well-known in the art of dental apparatus making to take a 3-dimensional photo from a patient’s mouth, digitizing the photo and supplying it to a CAD-CAM system to provide an accurate data from a patient’s dentition (col. 1, lines 8-31).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to employ a photograph to the method of Engelhardt/Haider et al., as taught by van der Zel, as an effective means of providing accurate data of a patient’s dentition that would result in fabrication of the dental apparatus having enhanced features and accuracy to fit well in the patient’s mouth with minimal follow up adjustments.

Claim 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Engelhardt (WO2009000505A1) in view of Haider et al. (US 20080077158A1) as applied to claim 16 above, and further in view of Kunz et al. (US 20080287954 A1).
As applied to claim 23, Engelhardt as modified by Haider et al. teaches the invention cited but does not explicitly teach that the dental overlay is produced by three-dimensional printing.
Kunz et al. teach that it is well known in the art to design and produce guidance tool which is specific to the anatomy of a patient being treated by using a three-dimensional printer (abstract, 1-15, paragraph [0153], lines 1-5).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have formed the overlay of Engelhardt/Haider et al. using three-dimensional printing, as taught by Kunz et al., as an effective means of forming the overlay in a very precise, cost effective, repeatable and time-saving manner considering the well-known 3-D printing capabilities.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        09/26/2022